Case 1:19-ap-01008          Doc 6   Filed 04/09/19 Entered 04/09/19 10:50:14          Desc Main
                                    Document      Page 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF RHODE ISLAND

                                              )
In Re: Kristin M. Allard,                     )                    Chapter 7
                                              )                    No. 18-10820
       Debtor                                 )
                                              )
Charles A. Pisaturo, Jr., Chapter 7 Trustee   )
                                              )
       Plaintiff                              )
                                              )
       vs.                                    )                    A.P. No. 1:19-ap-01008
                                              )
Theresa Primo &                               )
Janis A. Goneconte,                           )
       Defendants                             )
                                              )

                                       STIPULATION

       Please take notice that the parties in the above-captioned matter have agreed that

Defendants will have an additional seven (7) days from Friday April 5, 2019, to file their Answer

to Plaintiff’s Complaint, or until Friday, April 12, 2019.

Plaintiff,                                            Defendants,
Charles A. Pisaturo, Jr.,                             Theresa Primo & Janis Goneconte,
Chapter 7 Trustee,                                    By their attorney
By his attorney,


/s/ Matthew J. McGowan                                /s/ Frank S. Lombardi
Matthew J. McGowan, Esquire, #2770                    Frank S. Lombardi, Esquire #3957
Salter McGowan Sylvia & Leonard, Inc.                 Frank S. Lombardi Law Associates, P.C.
56 Exchange Terrace, Suite 500                        370 Atwood Avenue
Providence, RI 02903                                  Cranston, RI 02920
Tel. (401) 274-0300                                   Tel. (401) 453-3900
Fax (401) 453-0073                                    Fax (401) 453-3920
mmcgowan@smsllaw.com                                  fsl@lombardilawri.com




                                                  1
Case 1:19-ap-01008        Doc 6    Filed 04/09/19 Entered 04/09/19 10:50:14             Desc Main
                                   Document      Page 2 of 2


                                       CERTIFICATION

       I, the undersigned, hereby certify that on the 9th day of April, 2019, a copy of the
foregoing document was electronically filed and served on the following parties:

                              Matthew J. McGowan, Esquire, #2770
                              Salter McGowan Sylvia & Leonard, Inc.
                              56 Exchange Terrace, Suite 500
                              Providence, RI 02903
                              Tel. (401) 274-0300
                              Fax (401) 453-0073
                              mmcgowan@smsllaw.com

        The document(s) electronically filed and served are available for viewing and
downloading from the Court’s CM/ECF system, and that all participants in the case are
registered CM/ECF users and that service will be accomplished by the CM/ECF system.


                                                             /s/ Alexander B. Terry




                                                 2
